Citation Nr: 1632729	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1969 in the United States Navy. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In September 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The claim has since been returned for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDING OF FACT

The Veteran's current left knee disorder is related to his active duty service. 


CONCLUSION OF LAW

A left knee disorder, diagnosed as chondromalacia and degenerative joint disease, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection on a direct basis may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

During the July 2015 hearing, the Veteran testified that his left knee began bothering him in service as a result of having to go up and down three decks to check boiler gauges on an hourly basis.  See Hearing Transcript (Tr.) at 3-4.  He stated that he was seen by an orthopedic surgeon and opted to receive cortisone shots.  See, id.  He also testified that he underwent left knee surgery at St. Elizabeth's Hospital in Dayton less than a year after his discharge from; however, he was told that the records were destroyed.  See, Tr. at 6.  

The Veteran's April 1966 enlistment examination reflects that his lower extremities were normal and that he denied having a "trick" or locked knee.  During service, in November 1966, the Veteran complained of left knee pain.  It was noted that he had a history of a calcium deposit for half a year and that a sewing needle may be in his knee.  The Veteran also stated that he had had intermittent knee pain for a number years, always after excessive use, e.g., bowling.  A December 1966 service treatment record indicates that the impression was chondromalacia, and it was noted that he reported having pain in the left patella for several years.  A December 1966 X-ray was normal.  A February 1967 orthopedic clinic record shows that he complained of left knee pain while climbing ladders and with prolonged standing or walking.  On physical examination, the clinician noted a "[s]lightly small and high riding patellae, laterally placed."  The impression was chondromalacia.  Weight reduction and isometric quadriceps exercises were recommended.  The Veteran was also instructed to limit ladder and stair climbing as much as possible and to avoid kneeling and deep knee bends.  At his September 1969 discharge examination, the Veteran's lower extremities were normal.

A May 2003 VA treatment record notes that the Veteran had a history of surgery to correct a problem with his knee cap many years ago.  He reported that he had some intermittent discomfort and minor pain in the knee for the last four to five years.  He stated that he sustained direct trauma on that knee five months earlier when a 300 pound person fell on it.  He indicated that he had some swelling and pain for about two weeks after that injury.  The assessment was osteoarthritis of the left knee with a history of surgery plus the history of being obese and the recent trauma.  

The Veteran was afforded a VA examination in April 2011 at which time he was diagnosed with chondromalacia and degenerative joint disease.  The Veteran reported that his knee problems began during his first year of military service and have continued since he separated from service.  He stated that he had surgery in 1970 and that they "tied down his knee cap."  He also indicated that he had been having some discomfort in his knee in the last four to five years and that he sustained a knee injury five months earlier when a 300 pound person fell on him.  He noted that he had swelling and increased pain for about two weeks.  The examiner opined that the Veteran's chondromalacia was less likely as not caused by service or permanently aggravated beyond the natural progression by service.  The examiner noted that the service treatment records showed that he had a problem with his patella prior to service, that his separation examination was normal, and that there was no indication that the pre-existing knee condition was worsened in service.

In January 2012, Dr. K.D. (initials used to protect privacy), a family physician, opined that the Veteran's left knee disorder was most likely caused by the service-related injury in 1967.  He noted that the Veteran had been diagnosed with chondromalacia in January 1967 and that he had surgery in 1970 as a result of his injuries while in service.  The physician noted that he reviewed the Veteran's service treatment records and his post-service treatment records.

A March 2012 private medical record from Dr. S.D., an orthopedist, indicates that the Veteran had left knee osteoarthritis confirmed by X-rays.  The physician stated that he reviewed the Veteran's service treatment records.  It was noted that the Veteran began having problems in his left knee in 1966, that he had multiple injections in the knee, and that surgery was recommended at some point.  Approximately one year after discharge, the Veteran had a surgical knee procedure, which the physician noted appeared to be for a chondral defect of the patella or femur.  The physician opined that the Veteran's ongoing knee problem is "greater than 51% related to a service injury that he sustained back in the 1960s."  The physician noted that, following the in-service injury, the Veteran had a surgical procedure and that he had developed degenerative post-traumatic arthritis from the injury and subsequent surgery.

In September 2015, the Board remanded the claim for an additional medical opinion.  In October 2015, a VA examiner reviewed the claims file and opined that the Veteran did not have a left knee disorder that clearly and unmistakably pre-existed service.  He also concluded that the Veteran's current left knee chondromalacia and degenerative joint disease were less likely than not related to his military service, including any symptomatology therein.  The examiner, a primary care physician, essentially concluded that the Veteran did not have a chronic left knee disorder during service, noting that his lower extremities were normal at his 1969 discharge examination.  He stated that the injury was acute and that there were no residuals.  He also noted that there were no treatment records in the years after the Veteran separated from service, that there were no records of the 1970 surgery, that the Veteran sustained a left knee injury when a 300 pound person fell on his knee, and that the Veteran was obese.

As an initial matter, the Veteran is competent to report his symptoms in service, what physicians told him regarding his knee, and whether he underwent left knee surgery.  He also competent to testify as to the onset and continuity of such symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  Furthermore, the Board finds no reason to doubt the credibility of these statements.  

The Board notes that there are conflicting medical opinions as to whether the Veteran's current left knee disorder was incurred in or is otherwise related to military service.  The VA April 2011 examiner opined that the Veteran had a preexisting left knee patella problem; however, the presumption of soundness applies because a left knee disorder was not noted on the entrance examination.  Moreover, the Board finds that a left knee disorder did not clearly and unmistakable preexist service.  The Board notes that there were times when he reported having knee problems prior to service; however, there are no medical records documenting a preexisting condition.  In addition, the October 2015 VA examiner indicated that the evidence did not show that a knee disorder preexisted service.  As such, there is insufficient evidence to rebut the presumption of soundness.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306 (2015).  Therefore, the Board finds that the April 2011 VA examiner's opinion has limited probative value.  

The October 2015 VA examiner also opined that the Veteran's current left knee disorder was less likely than not related to his military service.  However, the opinion appears to be based largely on the lack of medical records in the years following the in-service injury.  The Veteran has reported that he continued to have left knee problems and that he had surgery less than a year after separation from service.  Lay evidence does not lack credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  As the examiner did not address the Veteran's lay statements or indicate any reasons for discounting them, the Board also finds that the October 2015 VA examiner has limited probative value.  

On the other hand, the Board finds that the opinions provided by Dr. K.D. and Dr. S.D. are probative.  Both physicians reviewed the Veteran's service treatment records and considered his lay statements regarding his medical history.  In addition, Dr. S.D. is an orthopedist and therefore has expertise specific to this area of medicine.  Furthermore, the opinions are consistent with the underlying medical record and the lay statements.  

In summary, the Board finds that the lay statements, along with the opinions of Dr. K.D. and Dr. S.D., permit application of the reasonable doubt doctrine.  In other words, the evidence both for and against the claim is in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a left knee disorder are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a left knee disorder, diagnosed as chondromalacia and degenerative joint disease, is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


